VAUGHN, Judge.
Defendant’s exceptions to allowing the victim of his crime to identify him at trial are without merit. The evidence supports the court’s findings, after voir dire, to the effect that the identification of defendant by the victim was based solely on what the victim saw at the time of the robbery. The court’s findings which are supported by competent evidence are conclusive. State v. Taylor, 280 N.C. 273, 185 S.E. 2d 677.
Shortly after the robbery, defendant was seen running away from the scene of the crime. He was stopped and searched by police officers. The victim’s wallet and a loaded pistol were taken from defendant’s person. Defendant objected to the admission of these and other objects later taken from him. On appeal, defendant’s able counsel concedes that State v. Streeter, 283 N.C. *92203, 195 S.E. 2d 502 negates his argument on the hdmission of these items. We agree and find no prejudicial error in defendant’s trial.
No error.
Judges Britt and Parker concur.